Citation Nr: 1444290	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-49 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine prior to May 22, 2013, and in excess of 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left middle radicular group.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).

5.  Entitlement to an initial compensable disability rating for service-connected left leg shin splints.  
6.  Entitlement to service connection for a right shoulder disability (claimed as a pulled right shoulder).

7.  Entitlement to service connection for right ear eustachian tube dysfunction.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988; March 1990 to December 1995; and from April 1997 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2009 and October 2009, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2014, the Veteran presented testimony during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to an initial compensable disability rating for service-connected left leg shin splints, service connection for a right shoulder disability and service connection for right ear eustachian tube dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2014, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her appeal of the issues of entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine prior to May 22, 2013, and in excess of 20 percent disabling thereafter; entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine; and entitlement to an initial rating in excess of 20 percent for radiculopathy of the left middle radicular group. 

2.  For the period May 1, 2009 through August 25, 2013, the Veteran's IBS and GERD was manifested by subjective complaints of nausea, diarrhea, indigestion, heartburn, regurgitation and pain, and objective findings of laryngopharyngeal reflux with dysphagia, IBS and a hiatal hernia.

3.  For the period beginning August 26, 2013, the Veteran's IBS and GERD has been manifested by subjective complaints of nausea, indigestion, heartburn, regurgitation, dysphagia and pain, with more or less constant abdominal distress, and objective findings of a hiatal hernia, with alternating diarrhea and constipation.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issues of entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine prior to May 22, 2013, and in excess of 20 percent disabling thereafter; entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine; and entitlement to an initial rating in excess of 20 percent for radiculopathy of the left middle radicular group have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  For the period May 1, 2009 through August 25, 2013, the criteria for a disability rating in excess of 10 percent for IBS and GERD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7319-7346 (2013). 

3.  Affording the Veteran the benefit of the doubt, for the period beginning August 26, 2013, the criteria for a disability rating of 30 percent disabling, and no more, for IBS and GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7319-7346 (2013). 




							(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran notified the Board, at the time of the April 2014 Board video conference hearing, of her desire to withdraw the claims of entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine prior to May 22, 2013, and in excess of 20 percent disabling thereafter; entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine; and entitlement to an initial rating in excess of 20 percent for radiculopathy of the left middle radicular group.  As such, the Veteran has withdrawn her appeal as to those issues and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.  

II. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 132 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, service connection for IBS and GERD has already been established, and the Veteran appealed the initial disability rating assigned by the RO.  In such cases, the Court has held that, where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman, supra.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice with regard to the current claim is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91.  

Here, a letter dated in January 2009 informed the Veteran of all of the elements required to substantiate her original service connection claim and also satisfied the requirements of Dingess/Hartman by informing her how VA assigns the disability rating and effective date elements of a claim.  Moreover, a September 2010 Statement of the Case (SOC) provided her with the rating criteria used by VA in evaluating digestive system disorders, including the criteria for establishing a disability evaluation in excess of 10 percent.

The Board also concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service VA treatment records, as well as VA examination reports dated June 2009 and August 2013.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of her claim.  The Veteran has not referenced any outstanding, available records that she wanted VA to obtain that have not already been obtained and associated with the record.

Review of the VA examination reports shows that the VA examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with a review of diagnostic test results, and provided sound reasons and bases for their findings.  Moreover, although the August 2013 examiner indicated that she did not review the "claims file," the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiner specifically noted that her review included the Veteran's VA treatment records, as well as her civilian (private) treatment records.  In addition, the examination report provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board video conference hearing in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of her husband and representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focus on such evidence and elements.  Thus, in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact," and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010).

III. Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate Diagnostic Codes (DCs) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The Board notes that the words "mild,"  "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2013).

The Veteran's service-connected IBS and GERD disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 7319-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2013).

Under DC 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.), a noncompensable rating is assigned when the condition is mild, with disturbances of bowel function and occasional episodes of abdominal distress.  A 10 percent evaluation is assigned when the condition is moderate, with frequent episodes of bowel disturbance and abdominal distress.  A maximum 30 percent rating is assigned when the condition is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

Under DC 7346, hiatal hernia, a 60 percent disability rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  

For purposes of evaluating conditions under 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2013).

Review of the claims folder shows that the Veteran first displayed symptoms of IBS in November 2000, during service.  She was subsequently treated in June 2001 and August 2007; service connection was established by means of a June 2009 rating decision with an effective date of May 1, 2009, the day after she separated from service.

In June 2009, the Veteran was afforded a general medical VA examination, at which time, she complained of nausea, diarrhea, indigestion, heartburn, regurgitation and pain.  She denied melena.  The physical examination revealed normal findings.  The examiner diagnosed GERD, laryngopharyngeal reflux with dysphagia, and IBS.  

Private treatment records, dated in January 2010, show that the Veteran was diagnosed with a small hiatal hernia.  During treatment in May 2012, she complained of dysphagia and heartburn.  She denied abdominal pain, change in bowel habits, nausea or vomiting.  An upper gastrointestinal endoscopy and stomach biopsy revealed a hiatal hernia, mild Schatzki ring and chronic gastritis.  

In August 2013, the Veteran was afforded a second VA examination.  At that time, she reported that she was experiencing occasional nausea, diarrhea 3-4 days in a row, and constipation so severe that she only had one bowel movement per week.  It was noted that she was on continuous medication for her symptoms.  A September 2012 colonoscopy revealed normal findings.  The examiner specifically found that she experienced alternating diarrhea and constipation.  She also found that the Veteran experienced occasional episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  There was no evidence of weight loss or malnutrition, and the examiner determined that her intestinal disability did not affect her ability to work.  

Based on a review of the evidence of record, the Board concludes that, for the period May 1, 2009 through August 25, 2013, the criteria for a disability rating in excess of 10 percent for IBS and GERD were not met.  Because the private treatment records and June 2009 VA examination report reveal no indication (either from examiners or the Veteran herself) that she experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a higher 30 percent disability rating for this period is not warranted under DC 7346.  Moreover, because there is no indication that her condition was severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, a 30 percent disability rating for this period is also not warranted under DC 7319.

However, based on a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board concludes that, for the period beginning August 26, 2013, the Veteran's IBS and GERD was manifested by subjective complaints of  nausea, diarrhea, indigestion, heartburn, regurgitation and pain, and objective findings of a hiatal hernia with alternating diarrhea and constipation.  In this regard, while the Board recognizes that the 2013 VA examiner noted that the Veteran only experienced occasional episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition, the Court has held that a claimant, such as the Veteran,  is competent to report factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board finds that the Veteran's reports of chronic constipation, alternating with 3-4 day periods of diarrhea are competent and are supported by the evidence of record.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's gastrointestinal disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, because there is no evidence that the Veteran has been diagnosed with any other disorders or diseases of the digestive system, a higher disability rating under another diagnostic code is not applicable.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis during any portion of the appeals period.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The diagnostic codes used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; she merely disagrees with the assigned evaluation.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the lumbosacral spine prior to May 22, 2013, and in excess of 20 percent disabling thereafter is dismissed.

Entitlement to an initial rating in excess of 10 percent disabling for degenerative disc disease of the cervical spine is dismissed.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left middle radicular group is dismissed.

For the period May 1, 2009 to August 25, 2013, a disability rating in excess of  10 percent for IBS and GERD is denied.

For the period beginning August 26, 2013, a disability rating of 30 percent, and no more, for IBS and GERD is granted.  


REMAND

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2013); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Veteran's service-connected left leg shin splints have been rated under DC 5022, periostitis.  Under this diagnostic code, a veteran's disability is to be rated on limitation of motion of the affected parts as arthritis, degenerative, except gout.  38 C.F.R. § 4.71a.  Here, although the Veteran has been afforded two VA examinations for her left leg shin splints, range of motion studies were not performed.  Accordingly, a remand is warranted to afford the Veteran an adequate examination.

Regarding the claim of entitlement to service connection for a right shoulder disability (claimed as pulled right shoulder), the Board observes that the examiner who performed the June 2009 general medical examination was not asked to evaluate the Veteran for a right shoulder disorder, and instead, performed an examination of the left shoulder.  Accordingly, a remand is warranted to afford the Veteran an examination for her claimed right shoulder disability.  

Finally, with regard to the Veteran's claim of entitlement to service connection for right ear eustachian tube dysfunction, during the April 2014 Board video conference hearing, the Veteran reported that she experienced chronic right ear pain, which was not noted on the June 2009 VA examination.  It also appears that the examiner only interviewed the Veteran regarding a hearing loss instead of a possible eustachian tube dysfunction.  Additionally, the Veteran reported that she had been treated around March 2014 at VA for an ear infection.  As the Veteran has received treatment for her claimed ear disorder that was not considered by the VA examiner, a remand is warranted to afford the Veteran an adequate examination for this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule appropriate VA examinations to determine the etiology of the Veteran's claimed right shoulder disorder and right ear eustachian tube dysfunction.  The complete claims folder must be provided to the examiner(s) in conjunction with the examination and the examiner must note that the claims folder(as well as all electronic records) has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of her claimed disorders, both during and since active duty service, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide an opinion as to whether the Veteran currently has a diagnosable right shoulder disorder or a right ear disorder, to include eustachian tube dysfunction.  

(b) As to any current right shoulder or right ear disorder diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder(s) is the result of, or is otherwise related to, the Veteran's active duty service.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.
If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, this should be noted and thoroughly explained in the report, along with a complete rationale for such conclusion.

2.  The RO should schedule the Veteran for an appropriate examination to determine the current severity of her service-connected left leg shin splints.  The complete claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder(as well as all electronic records) has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner is requested to comment on the severity of the Veteran's service-connected disability and should report all signs and symptoms necessary for rating the disability under the rating criteria.  The examiner must also obtain a detailed history from the Veteran of her disability, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  The examiner(s) should provide responses to the following:

(a)  Provide the range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


